Citation Nr: 1628001	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-32 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction in disability evaluation for service-connected right foot pes planus, status post foot reconstruction, from 30 percent to 10 percent effective November 1, 2009 was proper.

2. Entitlement to a higher rating than 10 percent for service-connected right foot pes planus, status post foot reconstruction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appealed issues of propriety of the reduction from 30 to 10 percent for right foot pes planus, status post foot reconstruction, and entitlement to a higher evaluation for right foot pes planus, status post foot reconstruction, are more properly addressed as distinct issues.  Hence, they are listed separately on the cover page. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to evaluate his right foot pes planus in March 2009.  The Veteran's authorized representative in a June 2016 appellate brief calls attention to this, and contends that it is "largely conceivable  that this condition warrants an increased evaluation," and on this basis suggests a new, contemporaneous VA examination.  As discussed below, a treatment record subsequent to this most recent VA examination suggest a possible worsening, warranting a new examination.  

The representative also calls attention to the duty to obtain relevant federal records, and notes that this extended to treatment records.  Indeed, it does not appear that VA records of treatment more recent than December 2011 have been associated with the record.  Remand is therefore appropriate to obtain more recent records of treatment, to help ascertain whether an increase in severity of the right foot has occurred.  

At the March 2009 examination it was noted that the Veteran's right foot pain had become progressively worse and eventually unbearable, but that it was then discovered that he had a necrotic navicular bone.  He underwent bone removal and foot reconstruction.  At the examination the Veteran reported being unable to stand more than a few minutes but being able to walk one-quarter mile.  Right foot symptoms included pain, fatigability, and lack of endurance when standing and walking; and stiffness while standing, walking, and when at rest.  The Veteran had a right foot brace which he used as needed for exertional activities, and used a cane at all times with ambulation.  

The March 2009 examiner objectively found no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  He also found no hallux valgus, no foot deformity other than moderate pronation and absence of arch with weight bearing, and no calluses. 

At a December 2011 VA treatment, in contrast, the physician observed pes planus on both feet with mild hallux valgus, pain on walking and stepping, and some calluses on the sole.  

In his November 2011 VA Form 9 the Veteran made assertions of signs and symptoms of increased pes planus similar those shown at the December 2011 treatment.  

Treatment records reflect that the Veteran underwent talonavicular arthrodesis due to avascular necrosis and fragmentation of the navicular, which the RO erroneously characterized as reconstruction of stress fracture of the navicular.  Nonetheless, the Veteran's status post navicular reconstruction with arthrodesis has been considered as part of the Veteran's service-connected right foot pes planus disorder, and accordingly must be considered by the examiner in evaluating the nature and severity of disability upon remand.  

The issue of entitlement to restoration of the previously assigned 30 percent for right foot pes planus, status post foot reconstruction, must also be remanded, because it is inextricably intertwined with the claim for a higher evaluation for right foot pes planus, status post foot reconstruction.  Thus, a decision on the reduction would at this point be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from December 2011 to the present.  

2.  Thereafter, provide the Veteran with a VA examination to assess the nature and severity of his service-connected right foot pes planus, status post foot reconstruction.  The record must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.  All symptomatology associated with the right foot pes planus, status post foot reconstruction, should be identified.  The examiner is to be advised that the disability to be assessed includes not only the Veteran's pes planus but also other disability of the right foot associated with the status post reconstruction of the navicula with talonavicular arthrodesis.

3. After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  The AOJ should specifically consider the propriety of the reduction of the rating for the right foot pes planus, status post foot reconstruction, in addition to entitlement to an increased rating for the disability.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




